DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
2.	This instant Office Action is in response to Original Filing on 6/27/2019.
3.	Claims 1-60 are pending and subject to election/restriction requirement.
Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
Claims
Drawn to:
CPC (search area)
1  (I) 
1-11, 23-30, 31-40, 53-60
A method of identifying a first start position for performing UL transmission during a first TTI, identifying a second start position for performing UL transmission during a second TTI, wherein the first and second start positions correspond to different symbol offsets within the respective first and second TTIs
H04W72/0413
H04W72/042
H04W72/12
H04L1/0003
H04L5/0082
H04W16/14

2  (II) 
12-22, 42-52
A method of identifying multiple candidate start and end position for UL, selecting start and end position from among candidates based on the outcome of a Listen-before-Talk (LBT) procedure
H04W74/0816
H04W74/0825
H04W74/0808




5.	Inventions I and II are distinct from each other because each group does not need the other group to function (See MPEP § 806.05(f)). 
Regarding Invention/Group I, the method as claimed relates to method of identifying a first and second start positions for transmission in a first and second TTI that correspond to different symbol offsets. 
Regarding Invention/Group II, the method as claimed relates to the method of identifying multiple candidate start and end positions for selection based on a LBT scheme procedure and the results of the LBT scheme.
In summary, when comparing the different groups listed above there are multiple inventions being claimed and the dependent claims in each group are different. It is so because Group 1 relates to method of correlating different symbol offsets and using modulation/coding scheme based TTI for transmission between the wireless device and network node; while Group 2 relates to a LBT procedure and based on LBT procedure results selecting start and end positions for UL transmission. Therefore, these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:
(a)    the inventions require a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
7. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 16, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477